Exhibit 10.104

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

    Hovione FarmaCiencia SA     Sete Casas     2574-506 Loures     Portugal    
    October 04, 2009



--------------------------------------------------------------------------------

4th Amendment to the

CAPTISOL SUPPLY AGREEMENT

Dated as of

December 20th, 2002 and amended July 29, 2005,

March 1, 2007 and January 28, 2008

BY AND BETWEEN

CYDEX PHARMACEUTICALS, INC.

AND

THE HOVIONE GROUP

Dated as of September 23, 2009



--------------------------------------------------------------------------------

4th AMENDMENT TO THE CAPITSOL SUPPLY AGREEMENT

This 4th amendment to the Captisol Supply Agreement (the “AGREEMENT”) is entered
into as of September 23, 2009, by and between:

 

1)

CYDEX PHARMACEUTICALS, INC., A Delaware Corporation with an office at 10513 W.
84th Terrace, Lenexa, KS 66214 (“CYDEX”), formerly known as “CyDex, Inc.”; and

 

2) HOVIONE, LLC, a New Jersey limited liability company with an address at 40
Lake Drive, East Windsor, NJ 08520 (“AGENT), acting as exclusive sales agent for
the USA for the manufacturers, HOVIONE FARMACIENCIA, S.A., a Portuguese
Corporation (“HOVIONE SA”), and HOVIONE PHAMASCIENCE LIMITED, a Macau
Corporation (“HOVIONE LIMITED”), and acting as exclusive sales agent for the
project manager HOVIONE INTERNATIONAL LIMITED, an Hong Kong Corporation with an
office at 172 Gloucester Road, Wanchai, Hong Kong (“HOVIONE INTERNATIONAL”),
jointly and severally, AGENT, HOVIONE SA, HOVIONE LIMITED, and HOVIONE
INTERNATIONAL are collectively known as (“HOVIONE”).

This 4th Amendment to the Captisol Supply Agreement is hereafter referred to as
“Amendment No. 4”.

BACKGROUND

Both parties declare that the original intent of the AGREEMENT entered into has
been and remains valid. The parties feel that it is in the best interests of
both parties to clarify and update certain terms set forth in the AGREEMENT.
Specifically the parties have agreed to the terms and conditions related to
reimbursing to CYDEX the original Loures Engineering Services costs for the
Captisol program, clarify invoicing procedures and extending the current term of
the AGREEMENT.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises hereinafter made and the
mutual benefits derived from this Amendment No. 4, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
hereto, intend to be legally bound, hereby agree to as follows:

 

1. Definitions: All capitalized terms used herein shall have the meaning given
to them in the AGREEMENT, unless otherwise defined herein.

 

2 Amendment to Article 1 (Definitions). The following term has been amended to
read in its entirety:

““INITIAL TERM” means the period commencing upon the EFFECTIVE DATE and ending
on December 31, 2019.”



--------------------------------------------------------------------------------

3. Amendment to Section 4.2 h (Adjustments to UNIT PRICES for Reimbursement for
Loures Engineering Services). Section 4.2 h is hereby amended to read in its
entirety:

“4.2 (h) Reimbursement for Loures Engineering Services. Commencing on the 1st of
January, 2010, HOVIONE will [***] the UNIT PRICES of CAPTISOL by [***] of
CAPTISOL purchased by CYDEX from HOVIONE. This [***] will apply to all CAPTISOL
purchased after the 1st of January, 2010 up to [***] of CAPTISOL purchased or on
March 31st, 2014 irrespective of the quantity purchased. Once the total amount
of [***] have been purchased or the period of time for the said reimbursement
expires, namely: on March 31st, 2014, the reimbursement shall expire and the
UNIT PRICES will return to the standard calculation as outlined in Amendment
No. 3 executed on the 28th January, 2008.”

 

4. Amendment to Section 4.3 (Payment). The following sentence shall be inserted
as the third sentence of Section 4.3 of the AGREEMENT:

“For clarity, HOVIONE shall not issue invoices for CAPTISOL prior to the date of
actual shipment of CAPTISOL by HOVIONE for deliveries to CYDEX to fulfill
CYDEX’s purchase orders, even if HOVIONE has earlier released the relevant
quantities of CAPTISOL for quality control purposes unless agreed to in writing
by both CYDEX and HOVIONE.”

 

5. Governing Law. This Amendment No. 4 shall be construed in accordance with the
laws of the State of Delaware in the United States of America, without giving
effect to the principles of conflicts to the laws thereof.

 

6. Continuing Effect. Nothing in the Amendment No. 4 is meant to subvert or
otherwise alter the rights and obligations of either HOVIONE or CYDEX under the
AGREEMENT, except as and to the extent expressly stated herein.

 

7. Counterparts. This Amendment No. 4 may be executed in multiple counterparts,
each of which shall be an original as against a party whose signature appears
thereon but each of which together shall constitute one and the same instrument.

Signature Page to Follow

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized representatives, have
duly executed this Amendment No. 4 as of the date first written above.

 

CyDex Pharmaceuticals, Inc. By:  

/s/ Theron E. Odlaug

Name: Theron E. Odlaug Title: Pres. & CEO Date: Sept. 18, 2009 Hovione, LLC By:
 

/s/ David Hoffman

Name: David Hoffman Title: VP EX & PD Business Units Date: 18 Sept. 2009 Hovione
Farmaciencie, S.A. By:  

/s/ Noé Carreira

Name: Noé Carreira Title: VP-Manufacturing Date: Lisbon 30/Sep/2009 Hovione
Pharmascience Limited By:  

/s/ Jorge Pasticha

Name: Jorge Pasticha Title: General Manager — Macau Plant Date: Macau, 06 Oct.
2009 Hovione International Limited By:  

/s/ G. Villax

Name: G. Villax Title: Chief Executive Date: Princeton, 23 Sept. 2009